Citation Nr: 1733675	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-05 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to higher staged initial ratings for tinea manuum, tinea pedis with onychomycosis, rated as noncompensable prior to March 25, 2011, 30 percent from March 25, 2011 through January 31, 2012, noncompensable from February 1, 2012 through August 27, 2015, and 30 percent from August 28, 2015.

2.  Entitlement to service connection for chronic disability manifested by memory loss. 

3.  Entitlement to service connection for chronic disability manifested by hair loss.

4.  Entitlement to a total disability rating for compensation purposes based upon unemployability due to service-connected disabilities (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had honorable active service from July 7, 1982 to June 2, 1995.  The Veteran also had military service from June 3, 1995 through May 8, 2001, which was found to be a bar to VA benefits by a September 2010 administrative decision. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The jurisdiction of the case is currently with the St. Louis, Missouri RO. 

In October 2015, the Veteran testified during a video conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is associated with the record.

During the pendency of the appeal, a June 2016 rating decision assigned higher staged initial ratings for tinea manuum and tinea pedis with onychomycosis of 30 percent from March 25, 2011 to January 31, 2012, 0 percent rating from February 1, 2012 through August 27, 2015, and 30 percent from August 28, 2015.  As such, the issue on appeal has been characterized as it appears on the title page of this decision.  See AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the AOJ and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The issues of entitlement to service connection for chronic disability manifested by memory loss, and entitlement to a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The clinical findings do not reflect that the Veteran's tinea manuum and tinea pedis affected at least 5 percent of the entire body or at least 5 percent of the exposed areas during the appeal period.  The Veteran was not prescribed near-constant systemic therapy from March 25, 2011 to February 1, 2012, no medication from February 1, 2012 to August 27, 2015, and any systemic therapy was not constant or near constant from August 28, 2015.      

2.  The most probative evidence does not show that it is "at least as likely as not" that the Veteran has a chronic disability manifested by hair loss that is related to active service.


CONCLUSIONS OF LAW

1.  The criteria for a higher staged initial rating for tinea manuum, tinea pedis with onychomycosis, rated as noncompensable from January 22, 2009 through March 24, 2011, 30 percent from March 25, 2011 through January 31, 2012, noncompensable from February 1, 2012 throught August 27, 2015, and 30 percent from August 28, 2015 are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.118, Diagnostic Code 7806 (2016).

2.  The criteria for service connection for a chronic disability manifested by hair loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability Ratings

Disability ratings are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016). 

Tinea pedis is rated under Diagnostic Code 7813.  That code directs that the disability should be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806); depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813 (2016).

Pursuant to Diagnostic Code 7806, a 10 percent rating is assigned for dermatitis or eczema affecting at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating is assigned for dermatitis or eczema affecting at least 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum 60 percent rating is assigned for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; when constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The medical treatment records and VA examination reports do not reflect that the Veteran's skin disability manifests at least five percent of the entire body or at least five percent of the exposed areas.  Thus, a higher initial rating is not warranted on this basis.  

Concerning the use of systemic therapy, a March 4, 2010 VA medical treatment record shows that there was no real treatment in the last twelve months.  A March 25, 2011 VA medical treatment record shows that a 90 day supply of Terbinafine was sent to the Veteran.  VA medication list shows that the Veteran started Terbinafine (also referred to as Lamisil) on March 26, 2011 and the prescription was stopped on February 1, 2012.  The medication list shows two refills of Terbinafine of 30 pills each and 0 refills for a 90-pill supply of Terbinafine.  An October 7, 2011 VA dermatology note shows that the Veteran returned for fungal infection and he had been treated with Lamisil at the last visit 6 months ago and it had cleared up since then.  It was noted that the tinea manuum/pedis resolved.  A September 2012 VA examination report indicated that the Veteran used medication during the past 12-month period, but identified the medication as a topical medication, Chlortimazole generic, for fungal involvement of hands and feet when necessary.  The Board notes that the use of this type of medication for less than six weeks does not warrant a higher rating as it was not identified by the September 2012 VA examiner as systemic therapy such as a corticosteroid or other immunosuppressive drug.  See Johnson v. Shulkin, No. 16-2144 (Fed. Cir. July 14, 2017).  An August 28, 2015 VA medical treatment record shows that the Veteran reported that he was previously treated with Lamisil for two weeks, which resolved his onychomycosis.  The physician noted that it helped him stay clear for four years until three months ago.  It was noted that the Veteran would start Lamisil for three months.  VA medication lists show that the Veteran started Terbinafine on August 31, 2015 and the prescription was "stopped" on March 25, 2016.  However, the March 25, 2016 VA medical treatment record noted that the Veteran had only completed four to six weeks of Terbinafine and had to restart the medication.  It was then noted that the Veteran would start Terbinafine for three months.  A June 2016 VA medical examination report shows that the Veteran was on Terbinafine for 90 days.    

In this case, the Veteran has been assigned a 30 percent initial rating for the use of systemic therapy for a total duration of six weeks or more, but not constant or near constant, during the past 12-month period, from March 25, 2011 through January 31, 2012, and from August 28, 2015.  In this case, the VA medication lists show that the Terbinafine medication was active from March 26, 2011 to January 31, 2012 (prescription was stopped on February 1, 2012).  However, as noted above, the September 2012 VA examination report indicated that the Veteran did not use systemic therapy during the past 12-month period, which the Board assigns great probative value as the examiner reviewed the claims file and interviewed and examined the Veteran.  The evidence does not show that the Veteran used any medication prior to March 25, 2011, or from February 1, 2012 until August 28, 2015, at the earliest.  Higher initial ratings are not warranted for those time periods on the basis of the use of systemic therapy.  Further, there is no evidence that the Veteran required the constant or near constant use of systemic therapy during a 12-month period during the period on appeal.  In this respect, the VA medication list for the active prescription Terbinafine from March 26, 2011 to February 1, 2012 (day medication stopped) only showed a 90-day supply started on March 26, 2011 and two refills of a 30-day supply.  Since August 28, 2015, the evidence does not reflect constant or near-constant use of systemic therapy.  Accordingly, higher initial ratings are not warranted.  See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


Service Connection for Hair Loss

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that his hair loss is related to active service, to include exposure to depleted uranium rounds.  

During the Veteran's period of honorable active service, there is no indication of any hair loss.  

A VA medical examination was provided in September 2012.  The VA examiner reviewed the claims file, examined the Veteran, and stated that the Veteran had male pattern baldness.  The examiner stated that it was normal on physical inspection.  It was not patchy or suggestive of alopecia, merely normal male pattern baldness consistent with aging.  A VA medical examination was provided in June 2016 concerning the Veteran's skin and the report included a diagnosis of male pattern baldness.  An opinion was provided in June 2016.  The examiner reviewed the claims file and opined that the Veteran's hair loss was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was no evidence that the Veteran was seen or treated for hair loss.  The examiner stated that the Veteran's hair pattern was consistent with male pattern baldness and noted that androgenetic alopecia is the most common type of hair loss in men, and affects approximately 50 percent of Caucasian men by age 50.  The Board attaches great probative value to the VA examiner's opinion concerning the relationship between hair loss and active service.  The Veteran was examined, the claims file was reviewed, and the examiner provided an opinion with supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").

The Board acknowledges the Veteran's belief that he experienced hair loss since 1991 during his period of honorable active service.  However, there is no indication of any hair loss in the service medical treatment records, which are assigned greater probative value as to the presence of hair loss.  In addition, the Veteran has not been shown to possess the requisite medical expertise or knowledge to opine as to whether his hair loss is related to active service, to include exposure to depleted uranium rounds.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board assigns greater probative value to the June 2016 VA examiner's opinion concerning the etiology of the Veteran's hair loss for the reasons outlined above.  

In light of the above, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt rule does not apply and the claim for service connection for is denied.  See 38 C.F.R. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to higher staged initial ratings for tinea manuum, tinea pedis with onychomycosis, rated as noncompensable prior to March 25, 2011, 30 percent from March 25, 2011 through January 31.2 012, noncompensable from February 1, 2012 through August 27, 2015, and 30 percent from August 28, 2015, is denied.

Entitlement to service connection for a chronic disability manifested by hair loss is denied.


REMAND

Concerning the claimed memory loss, a VA psychiatric examination was completed in June 2016.  The VA examiner opined that there was no competing explanation for the Veteran's memory loss on the basis of any "identified psychiatric diagnosis."  The Veteran was diagnosed with chronic adjustment disorder mixed with anxiety and depressed mood.  The examiner stated that while it was possible he may have some mild cognitive symptoms associated with the psychiatric disorder, it was not likely the explanation for the assessed cognitive impairments.  Accordingly, the examiner stated that the memory loss did not appear to constitute a separate diagnosed disability and would defer to the previously held opinion that the Veteran's memory loss was likely a symptom of the Veteran's fibromyalgia.  The examiner noted that he/she was not competent to provide an opinion as to whether memory loss was caused or aggravated by the Veteran's fibromyalgia.  In addition, the examiner noted that the Veteran scored a 23 on SLUMS which would be consistent with mild neurocognitive disorder.  However, the examiner stated that this was not the same as a formal diagnosis of neurocognitive disorder as that would require additional more specialized assessment.  The examiner stated that the question as to whether the Veteran had a separate diagnosed disability was limited to the psychiatric assessment and he/she was not a neurologist or had expertise with fibromyalgia.  Based on this examination, the Board finds that the evidence is not adequate to determine that the memory loss is not a separate diagnosed disability.  Accordingly, the Board finds that a new VA examination is required, to include the requisite testing to determine whether the Veteran has a neurocognitive disorder.

As the claim for service connection for memory loss has been remanded for additional development, the Board must defer adjudication of the issue of entitlement to a TDIU as the issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter and a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability with respect to the issue of entitlement to a TDIU.

2.  Schedule a VA examination with a suitably qualified VA examiner and/or examiners (neurologist and/or examiner having expertise in fibromyalgia) with respect to the nature and etiology of the Veteran's claimed memory loss.  The claims file must be reviewed and the examiner must indicate that the review was completed. 

Following review of the claims file, express an opinion as to the following: 

*Does the Veteran's memory loss constitute a separate diagnosed disability? 

*If so, is it at least as likely as not (50 percent or greater probability) that the Veteran's memory loss is related to or otherwise caused by active service?

*Is it at least as likely as not (50 percent or greater probability) that the Veteran's memory loss is proximately due to or aggravated by the service-connected fibromyalgia?

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

Rationale must be provided for any opinion reached.

3.  After completing the above requested development, and any other development deemed necessary, readjudicate the issues on appeal.  If the AOJ determines that the Veteran was unemployable at any time during the appeal period AND the schedular criteria of 38 C.F.R. § 4.16 (a) are not met, forward the TDIU claim to the Director of Compensation Service for extra-schedular consideration.  Provide a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran, and allow for an adequate period of time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


